Citation Nr: 1102769	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-32 911	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for chest pain, to include 
as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 30 percent for migraine 
headaches. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2002, 
and from November 2004 to February 2006. 

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from November 2007 and February 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
denied the service connection claims at issue and continued the 
10 percent rating for the Veteran's migraine headaches, 
respectively. 

During the pendency of the appeal, the evaluation of the 
Veteran's migraine headaches was increased from 10 percent to 30 
percent in a December 2009 rating decision.  This increase is 
effective October 8, 2008, the date of the Veteran's claim for an 
increase.  The Board notes that, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Moreover, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the claim for an increased rating remains on appeal.  

The Veteran testified at a November 2010 hearing before the 
undersigned which was held at the Montgomery RO.  A transcript of 
the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional VA 
treatment records after the claims at issue were last adjudicated 
by the RO in December 2009 and waived initial consideration of 
this evidence by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any 
pertinent evidence accepted directly at the Board must be 
referred to the AOJ for initial review unless this procedural 
right is waived by the appellant).  The Board may proceed with 
appellate review.  See id.  

The claims of entitlement to service connection for a low back 
disability and chest pain and a rating in excess of 30 percent 
for migraine headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2010 written statement, the Veteran withdrew 
his appeal of entitlement to service connection for GERD.

2.  The Veteran's tinnitus first manifested in active service and 
continues to be present.

3.  The Veteran's sinusitis first manifested in active service 
and continues to be present.

4.  The Veteran does not have a current disability of the left 
ankle. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

3.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

4.  A current disability of the left ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for 
tinnitus and sinusitis have been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's service connection claim for a left 
ankle disability, the Board finds that VA's duty to notify and 
assist under the VCAA has been satisfied for the reasons 
discussed below.

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to 
satisfy the duty to notify, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice should generally 
be provided prior to an initial decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id. at 486. 

Here, prior to the initial rating decision in this matter, a 
January 2006 letter informed the Veteran of the first three 
elements of service connection, gave examples of the types of 
evidence the Veteran could submit in support of his claim, and 
provided notice of the Veteran's and VA's respective 
responsibilities for obtaining such evidence.  However, it did 
not provide notice regarding the degree of disability or the 
effective date.  This deficiency was cured by a July 2007 letter 
notifying the Veteran of these last two elements.  Although it 
was not sent prior to initial adjudication of the Veteran's 
claim, the Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a rating decision issued in November 2007, 
followed by an August 2008 statement of the case (SOC) and 
supplemental statements of the case (SSOC's) dated in September 
2009 and December 2009.  Thus, the Board finds that the Veteran 
was not prejudiced by the delay in notification of these last two 
elements.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Indeed, since the Board 
has concluded that the preponderance of the evidence is against 
the service connection claim for a left ankle disability, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that an error is harmless if it does 
not affect the outcome of the case).  Accordingly, the Board 
concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate or explain why 
an adequate examination is not required.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Here, with respect to the Veteran's left ankle, a VA examination 
was provided in May 2006.  While the claims file was not 
available to the examiner for review and the examiner did not 
issue an opinion as to whether a left ankle disability was 
related to service, the Board finds that the examination was 
nevertheless adequate upon which to base a decision.  In this 
regard, the examiner did not find a disability of the left ankle 
and the Veteran's VA treatment records are negative for diagnoses 
of a disability associated with the Veteran's left ankle pain.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  As such, the Board finds that the examination was 
sufficient and that further examination is not warranted given 
the absence of a current disability of the left ankle.  See 
McLendon, 20 Vet. App. at 83.

As noted above, in November 2010 the Veteran testified at a Board 
hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) 
(2010), it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  
First, the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, with respect to the Veteran's service connection claim for 
a left ankle disability, the outstanding issues have been whether 
the Veteran has a current disability of the left ankle and 
whether it is related to service.  Although the Board asked 
questions of the claimant pertaining to these issues, the Veteran 
was not told directly that a current disability and a nexus to 
service still needed to be established.  See id. at 497 (holding 
that a hearing officer's inquiries regarding the existence of a 
current disability and a nexus to service did not equate to 
explaining that these issues were material to substantiating the 
claim).  However, the Board finds that the Veteran has not been 
prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the 
Court held that although the hearing officer did not explicitly 
lay out the material issues of medical nexus and current 
disability, the purpose of 38 C.F.R. § 3.102(c)(2) had been 
fulfilled because the record reflected that these issues were 
developed by VA, including the provision of a VA medical 
examination report, and there was no indication that the 
appellant had any additional information to submit.  Similarly, 
in this case the Veteran's claim has been fully developed, to 
include obtaining the Veteran's VA treatment records and 
providing a VA medical examination to assess the Veteran's left 
ankle pain.  The Veteran has not identified any additional 
information or evidence relevant to this claim.  Thus, the 
outcome of this claim has not been affected and no prejudice 
exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009) (holding that the assessment of whether 
prejudicial error exists is based on the specific facts of each 
case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, 
the Veteran had an opportunity to present testimony at the 
November 2010 Board hearing and did not raise any new issues 
pertaining to his left ankle.  Further, neither the Veteran nor 
his representative has identified any evidence that might be 
available and has not already been submitted.  As such, there was 
no indication that evidence had been overlooked.  See Bryant, 23 
Vet. App. at 497-98.  Therefore, there was no need to suggest the 
submission of evidence missing from the record.  See id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Withdraw Appeal

In a November 2010 written statement, the Veteran expressed his 
wish to withdraw his service connection claim for GERD.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the Veteran's appeal withdrawal was in writing and included 
his name and claim number.  As of November 2010, the Board had 
not yet issued a final decision on this claim.  Therefore, the 
Veteran's withdrawal of this claim is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's service 
connection claim for GERD is not appropriate and the appeal is 
dismissed.  Id.   

III. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden, 381 F.3d at 1166-67. 

A.  Tinnitus 

The Veteran claims entitlement to service connection for 
tinnitus.  For the following reasons, the Board finds that 
service connection is warranted. 

Under the first Shedden element, the competent evidence must show 
that the Veteran has a current disability.  In this regard, 
tinnitus is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, 
the Veteran reported ringing in the ears or tinnitus in his 
January 2006 claim and at the May 2006 VA audiological 
examination.  This examination diagnosed tinnitus.  Accordingly, 
the Board finds that the Veteran has tinnitus.

The Board finds that the Veteran's tinnitus was incurred in 
active service as the evidence shows that he was exposed to 
hazardous noise during that time and that the ringing in his ears 
began while he was serving on active duty.  In this regard, where 
a veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the veteran's 
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002).  Moreover, when an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, at the November 2010 hearing, the Veteran stated that he 
first noticed ringing in his ears while flying in a helicopter 
during service and that he has experienced such ringing off and 
on ever since that time.  The Veteran's military occupational 
specialties (MOS) as a Rocket System Crewmember and Canon Fire 
Direction Specialist have been determined by the Department of 
Defense to involve a high probability of hazardous noise 
exposure.  See VA Fast Letter 10-35 (September 2, 2010) 
(discussing the Duty MOS Noise Exposure Listing).  The Board also 
finds it likely that the Veteran was exposed to hazardous noise 
in service from combat conditions in Iraq as the Veteran's DD214 
reflects that he was awarded the Combat Infantryman Badge.  
Receipt of this badge is sufficient to establish that the Veteran 
engaged in combat with the enemy for the purposes of the relaxed 
evidentiary standard accorded combat-related injuries under 38 
U.S.C.A. § 1154(b).  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000); see also Manual of Military Decorations and Awards 
(Department of Defense, September 1996).  See 38 U.S.C.A. 
§ 1154(a).  Significantly, in a December 2005 post-deployment 
examination, the Veteran reported ringing in his ears.  Based on 
the foregoing, the Board finds that the Veteran's tinnitus began 
during active service.

At a May 2006 VA audiological examination, the Veteran described 
the tinnitus as bilateral and occurring about once a month or 
every other month and lasting for a few seconds.  The examiner 
concluded that given the intermittent and brief nature of the 
Veteran's tinnitus, it was less likely as not due to noise 
exposure in the military.  The Board notes that VA is not bound 
to accept any opinion from a VA examiner, private physician, or 
other source concerning the merits of a claim. Hayes v. Brown, 5 
Vet App 60 (1993).  Here, whether or not the Veteran's tinnitus 
is related to noise exposure in service, it is clear that his 
tinnitus first had its onset during active service and has 
continued to the present, however intermittent it may be.  The 
Board notes that a May 2007 VA treatment records also reflects a 
diagnosis of tinnitus.  Accordingly, the Board finds that the 
Veteran's tinnitus was incurred in active service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 
1166-67.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55. 

B.  Sinusitis 

The Veteran claims entitlement to service connection for 
sinusitis.  For the following reasons, the Board finds that 
service connection is warranted. 

A May 2006 VA examination report reflects that mild chronic 
ethmoidal sinusitis was detected on X-ray.  Thus, a current 
disability has been established.  Shedden, 381 F.3d at 1166-67.  

The Board finds that the Veteran's sinusitis was incurred in 
active service.  At the May 2006 VA examination and at the 
November 2010 Board hearing the Veteran stated that his sinus 
infections first began while he was serving in Iraq.  In a 
January 2006 medical assessment report, prior to his discharge 
from service, the Veteran stated that he developed sinus problems 
while on active duty for which he did not seek medical care.  A 
provider's note reflects that the Veteran was experiencing sinus 
congestion at that time.  There is no evidence indicating that 
the Veteran had sinusitis or sinus problems prior to entering 
active duty.  The evidence of record shows that the Veteran 
continues to have sinus problems, as indicated by the May 2006 VA 
examination report and  a March 2007 VA treatment record.  
Accordingly, the Board finds that the Veteran's sinusitis was 
incurred in active service.  38 C.F.R. § 3.303(b); Shedden, 381 
F.3d at 1166-67.  

As such, the Board finds that the evidence is at least in 
equipoise with respect to the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55. 


C.  Left Ankle Disability 

The Veteran claims entitlement to service connection for a left 
ankle disability.  For the following reasons, the Board finds 
that service connection is not warranted. 

In order to establish service connection, there must be evidence 
of a current disability.  See Shedden, 381 F.3d at 1166-67.  
Here, although the Veteran sprained his left ankle in service, 
there is no competent evidence showing that the Veteran has a 
current disability of the left ankle.  In this regard, a January 
2005 service treatment record reflects that the Veteran injured 
his ankle (presumably his left ankle) when he jumped off of a 
Humvee.  A November 2005 service treatment record reflects that 
the Veteran had slight swelling of the left ankle and was 
prescribed Ibuprofen.  He was instructed to return to the clinic 
in three or four days if the pain continued.  There are no 
service treatment records after this date reflecting treatment 
for the Veteran's left ankle.  Moreover, in his January 2006 
medical assessment report, the Veteran reported having a number 
of conditions, including back pain and knee pain, but did not 
report left ankle pain.  

At the May 2006 VA examination, the Veteran reported left ankle 
pain.  He denied stiffness, heat, redness, or locking of the 
ankle, but did report fatigue and lack of endurance.  The Veteran 
denied receiving treatment for his left ankle but stated that he 
wrapped his ankle with a brace prior to going to work during 
flare-ups.  On examination, the Veteran's gait was steady with 
coordinated and rhythmic movements and normal heel strike, push 
off, and rolling from the heel to the ball of the foot 
coordinated with arm swing.  The Veteran's ankle showed no 
erythemia, swelling, or atrophy.  Upon palpation there was no 
tenderness.  The Veteran had normal range of motion of the left 
ankle with plantar flexion from 0 to 45 degrees and dorsiflexion 
from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  
The range of motion was not additionally limited by a loss in 
degrees due to pain, fatigue, or lack of endurance following 
repetitive use.  An X-ray study of the Veteran's ankle was 
normal.  The Veteran was diagnosed with a bilateral ankle strain.  
However, this diagnosis is based on the Veteran's reported 
history and does not reflect the presence of a current disability 
based on the clinical findings.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As shown above, those findings were 
normal. 

The Veteran's VA treatment records from May 2006 to November 2010 
are negative for diagnoses, treatment, or complaints pertaining 
to the Veteran's left ankle.  At the November 2010 hearing, the 
Veteran denied being treated outside VA for his medical 
conditions.  

As such, the Board finds that although the Veteran sprained his 
left ankle in service, there is no competent evidence of a 
current disability of the left ankle.  While the Veteran is 
competent to report pain and discomfort, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 
285.  A chronic disability must be diagnosed to accompany his 
complaints.  See id. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see also Degmetich, 104 F. 3d at 1332.  In the absence of a 
current disability of the left ankle, service connection cannot 
be granted.  Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a left ankle disability must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for a left ankle disability is 
denied. 


REMAND

The Veteran also claims entitlement to service connection for a 
low back disability, chest pain, to include as secondary to PTSD, 
and a rating in excess of 30 percent for his service-connected 
migraine headaches.  For the following reasons, the Board finds 
that further development is warranted to ensure a complete record 
before these claims can be properly adjudicated.

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. 
App. at 82.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr, 21 Vet. App. at 312. 

With respect to service connection for a low back disability, the 
Veteran argues that his spinal bifida was aggravated by active 
service due to carrying heavy equipment.  At the November 2010 
hearing, the Veteran stated that he was treated for back pain 
once during service.  The Veteran also reported back pain in his 
January 2006 separation examination.  While a May 2006 VA 
examination of the Veteran's back was performed, the examiner did 
not render an opinion as to whether the Veteran had a low back 
disability related to service.  On remand, a new VA examination 
should be conducted and the examiner should render an opinion as 
to the likelihood that the Veteran developed a disability of the 
low back superimposed on a congenital abnormality or whether any 
pre-existing congenital abnormality was aggravated by active 
service beyond its normal progression.  

With respect to the Veteran's chest pain, at the November 2010 
Board hearing the Veteran argued through his representative that 
his chest pain was secondary to his service-connected PTSD.  On 
remand, the Veteran should be scheduled for a VA examination to 
determine the nature and etiology of his chest pain, to include 
the likelihood that it is directly related to service or caused 
or aggravated by his service-connected PTSD.  The Veteran should 
also be sent a VCAA notice letter informing the Veteran of what 
is required to establish a claim for service connection on a 
secondary basis. 

With respect to the Veteran's migraine headaches, the Veteran was 
last afforded a VA examination in November 2008.  Since that 
time, the Veteran states that he lost his job in March 2009 due 
to absenteeism caused by his migraine headaches.  While the 
Veteran is now currently employed in a new job, the Veteran 
stated at the November 2010 hearing that this job allows more 
latitude in terms of the Veteran's ability to absent himself due 
to his migraine headaches.  The fact that the Veteran claims to 
have lost his previous job due to migraine headaches suggests 
that they may have worsened in severity since he was last 
examined.  Moreover, at the November 2008 VA examination, the 
Veteran reported that he experienced weekly migraines less than 
half of which were prostrating.  At the November 2010 Board 
hearing, the Veteran stated that he experiences about eight 
prostrating headaches a month, suggesting that they now occur 
about twice a week.  Accordingly, a new VA examination should be 
conducted to assess the current level of severity of the 
Veteran's migraine headaches.  See 38 C.F.R. § 3.327(a) (2010).  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, 
the examiner should render an opinion as to whether the Veteran's 
migraine headaches are considered to be very frequent, completely 
prostrating, and prolonged attacks productive of severe economic 
inadapatability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

The Veteran should also be given an opportunity to submit a 
statement or other evidence from his former employer regarding 
the reasons for the termination of his employment in March 2009.

Finally, the agency of original jurisdiction (AOJ) should take 
this opportunity to obtain the Veteran's VA treatment records 
from November 2010 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain the Veteran's recent 
VA treatment records from November 2010 to 
the present and associate them with the 
claims file.

2. The Veteran should be sent a VCAA notice 
letter addressing his claim that his chest 
pain is secondary to his service-connected 
PTSD.  The letter should inform the Veteran 
of what is required to substantiate a claim 
for service connection on a secondary basis 
and comply with all current, controlling 
legal guidance regarding notice under the 
VCAA. 

3. The Veteran should be sent a letter 
inviting him to submit a statement or other 
evidence from his former employer regarding 
the reasons for the termination of his 
employment in March 2009 in support of his 
claim for an increased rating for migraine 
headaches.  

4. The Veteran should be scheduled for a VA 
examination to assess the nature and etiology 
of his low back disability.  The entire 
claims file and a copy of this REMAND must be 
provided to the examiner to review in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the evidence in the claims file 
has been reviewed. 

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran has a 
low back disability as a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In this 
regard, the examiner should address the 
likelihood that the Veteran incurred a 
disability of the low back superimposed on a 
congenital abnormality during service or 
whether any pre-existing congenital 
abnormality was aggravated by active service 
beyond its normal progression.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  The examiner 
should be as specific as possible. 

5. The Veteran should be scheduled for a VA 
examination to assess the nature and etiology 
of his chest pain, to include whether it is 
caused or aggravated by his service-connected 
PTSD.  The entire claims file and a copy of 
this REMAND must be provided to the examiner 
to review in conjunction with the 
examination.  The examiner must indicate in 
the examination report that the evidence in 
the claims file has been reviewed. 

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran has a 
disability associated with chest pain that 
was incurred in or aggravated by active 
service or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  The examiner should also 
address the likelihood that the Veteran's 
chest pain constitutes additional disability 
caused or aggravated by the Veteran's PTSD.  
The Board emphasizes that the examiner must 
address whether the Veteran's PTSD has 
aggravated (whether or not it has directly 
caused) his chest pain resulting in 
additional disability. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  The examiner 
should be as specific as possible. 

6. The Veteran should be scheduled for a VA 
examination to assess the current level of 
severity of his service-connected migraine 
headaches.  The entire claims file and a copy 
of this REMAND must be provided to the 
examiner to review in conjunction with the 
examination.  The examiner must indicate in 
the examination report that the evidence in 
the claims file has been reviewed. 

After examining the Veteran and reviewing the 
claims file, the examiner should render an 
opinion as to whether the Veteran's migraine 
headaches are considered to be very frequent, 
completely prostrating, and prolonged attacks 
productive of severe economic 
inadapatability.  The examiner should provide 
a complete rationale in support of this 
opinion. 

7. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate these claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


